Citation Nr: 1030818	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for left temple foreign body, 
claimed as bone chip fragment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1983. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a January 2008 rating 
decision of the VA Regional Office (RO) in Buffalo, New York that 
denied service connection for bone chip above the left eye.

The Veteran was afforded a personal hearing at the RO in May 2010 
before the undersigned Veterans Law Judge sitting at Buffalo, New 
York.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board observes that following the statement of the case in 
July 2008, additional private medical records dated in May 2010 
were received consisting of the results of an X-ray of the skull, 
and a clinical report from D. T. Page that tends to relate left 
temple findings to service.  These clinical data have not 
heretofore been considered in the adjudication of the claim.  
Neither the Veteran nor his representative has waived 
consideration of this evidence by the agency of original 
jurisdiction.  The Board cannot consider this evidence in the 
first instance and must remand this matter to the RO for a 
supplemental statement of the case. See 38 C.F.R. §§ 19.38(b) 
(3), 20.1304(c) (2010).

The Veteran's service treatment records indicate that he 
sustained trauma to his head and scalp February 1980.  He was 
noted to have a three-centimeter laceration on the frontal area 
of the head with bleeding that was sutured.  The appellant was 
also hospitalized in September 1981 after a motor vehicle 
accident with concussion and multiple contusions.  In his claim 
for bone chip of the left temple received in November 2007, the 
Veteran related that he received all of this treatment at the 
Syracuse, NY VA.  He reported his willingness to report for VA 
examination at that time.  The most recent VA records date 
through July 2008.  

VA outpatient records dated in March 2008 note that the appellant 
had undergone a complete skull series with negative findings.  
This Board observes, however, that those results significantly 
contrast with the conclusions reached by private physicians in 
May 2010 that indicate a "BB" or a foreign body of the forehead 
with the texture of a sebaceous cyst.  The appellant's private 
physician, D. T. Page, M.D., stated that the sebaceous cyst could 
be the result of trauma to the face in service.  

Under the circumstances, the Board is of the opinion that the 
Veteran should be afforded a current VA examination to resolve 
the inconsistencies in the clinical evidence and for a clarifying 
opinion.  VA clinical records dating from August 2008 should also 
be requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Relevant VA outpatient clinical 
records dating from August 2008 should be 
requested and associated with the claims 
folder.  

2.  The Veteran should be scheduled for an 
examination.  All indicated tests and 
studies should be performed, and clinical 
findings should be reported in detail.  
The claims file should be made available 
to the examiner.  After a thorough review 
of the evidence, the examiner should 
provide an opinion with supporting 
rationale as to whether it is at least as 
likely as not (50 percent probability or 
better) the Veteran currently has any 
residuals, to include sebaceous cyst, from 
head trauma in service or whether any 
current forehead symptoms are more likely 
of post service onset and unrelated to 
service.

3.  The RO should re-adjudicate the issue 
on appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case is 
returned to the Board for appellate 
disposition.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


